      Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 NICHOLE LEIB, KEVIN
 BROKENSHIRE, and DIANE
 WEIGLEY, individually and on behalf
 of all others similarly situated,            Case No. 4:21-cv-00196-MWB
                    Plaintiffs,
              v.
 GEISINGER HEALTH and
 EVANGELICAL COMMUNITY
 HOSPITAL,
                    Defendants.
 JESSICA SAUER, individually and on
 behalf of all others similarly situated,
                    Plaintiff,
                                              Case No. 4:21-cv-00263-MWB
 v.
 GEISINGER HEALTH and
 EVANGELICAL COMMUNITY
 HOSPITAL,
                    Defendants.



               DECLARATION OF ERIC L. CRAMER, ESQ.
      I, Eric L. Cramer, Esq., hereby declare as follows:

      1.    I am Chairman and a Managing Shareholder in the law firm of Berger

Montague PC, counsel for Plaintiffs Nichole Leib, Kevin Brokenshire, and Diane

Weigley in Leib, et al. v. Geisinger Health, et al., 4:21-cv-00196-MWB (M.D.
       Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 2 of 8




Pa.). I am a member in good standing of the State Bars of Pennsylvania and New

York and was admitted pro hac vice in this matter on February 11, 2021. I make

this declaration on my own personal knowledge, and if called as a witness to

testify, I could and would testify competently to the following facts.

      2.     I make this declaration in support of Plaintiffs’ Unopposed Motion for

Entry of Case Management Order No. 1 (“CMO No. 1”) seeking to: (1) consolidate

Leib, et al. v. Geisinger Health, et al., 4:21-cv-00196-MWB (M.D. Pa.) and Sauer

v. Geisinger Health, et al., 4:21-cv-00263-MWB (M.D. Pa.), pursuant to Fed. R.

Civ. P. 42(a), and create a consolidated docket for any actions that are based on

substantially the same facts and allegations against Defendants Geisinger Health

and Evangelical Community Hospital (“Defendants”) that may subsequently be

filed in, transferred to, or removed to this Court; and (2) appoint Berger Montague

PC and Cotchett, Pitre & McCarthy, LLP (“Proposed Co-Lead Class Counsel”) as

Interim Co-Lead Class Counsel for the proposed Class in the consolidated action,

pursuant to Fed. R. Civ. P. 23(g).

      3.     In August 2020, attorneys at Berger Montague PC and Cotchett, Pitre

& McCarthy, LLP began investigating allegations that Defendants agreed not to

recruit or hire each other’s physicians, nurses, psychologists, therapists, and other

healthcare professionals (“Healthcare Workers”). As part of that investigation, both

firms conducted research into Healthcare Workers, analyzed the labor market for



                                          2
       Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 3 of 8




Healthcare Workers in Central Pennsylvania, and studied Defendants’ respective

business models and history of coordination. On February 3, 2021, Berger

Montague PC and Cotchett, Pitre & McCarthy, LLP filed the first complaint in this

case on behalf of Nichole Leib, Kevin Brokenshire, and Diane Weigley, three

registered nurses who have collectively worked for Defendants for more than two

decades. Leib, et al. v. Geisinger Health, et al., 4:21-cv-00196-MWB (M.D. Pa.),

ECF No. 1. On February 12, 2021, Jessica Sauer, who worked for Defendant

Geisinger as a nursing assistant in 2019-2020, filed the second case. Sauer v.

Geisinger Health, et al., 4:21-cv-00263-MWB (M.D. Pa.), ECF No. 1.

       4.     Attached hereto as Exhibit 1 is a short firm profile focusing on our

antitrust practice.

       5.     Berger Montague PC pioneered the antitrust class action and has been

engaged in the practice of complex and class action litigation for 50 years. Since its

founding by David Berger—widely considered one of the “fathers of the class

action practice”—Berger Montague PC has been a leading national advocate for

clients and class members in many of the most important complex antitrust cases

ever litigated, including, more recently, the largest private antitrust settlement ever

achieved (approximately $5.62 billion) in the Payment Card Interchange Fee &

Merchant Discount Antitrust Litig. (In re Payment Card), MDL No. 1720




                                           3
         Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 4 of 8




(E.D.N.Y.). Berger Montague PC has won verdicts and settlements recovering over

$40 billion for clients and class members.

      6.      The U.S. edition of The Legal 500 has recommended Berger

Montague as a “Top Tier Firm” for representing plaintiffs in antitrust class action

litigation and describes the firm as “excellent,” “easy to deal with,” and “noted for

the depth of its team.” The Firm has also appeared on The National Law Journal’s

“Hot List” of the Top Plaintiffs’ Law Firms in the United States in twelve of the

last fifteen years the list was compiled (from 2003–2017). Beginning in 2018 and

each year thereafter, The National Law Journal and Law.com have included

Berger Montague PC in its list of “Elite Trial Lawyers” recognizing law firms that

“have done exemplary and cutting-edge work on behalf of their clients and are

established leaders in the area of plaintiff law.” Similarly, Chambers & Partners

has repeatedly named the Firm a leading antitrust law firm for many years. In

2020, Law360 named Berger Montague “2020 Competition Practice Group of the

Year.”

      7.      The Firm has extensive experience litigating complex cases in the

health care industry, including over a dozen antitrust cases involving

pharmaceuticals and vaccines. The firm also has extensive experience

representing classes of workers in antitrust cases. For instance, Berger Montague

lawyers, including those involved in this case, served as class counsel in In re



                                          4
       Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 5 of 8




High Tech Employee Antitrust Litig., No. 11-cv-2509 (N.D. Cal.), resulting in

settlements totaling $435 million for tech industry employees whose

compensation was suppressed through illegal no-poach agreements. The firm has

also served as co-lead counsel in Johnson v. Arizona Hospital & Healthcare

Association, No. 07-cv-1292 (D. Ariz.), which resulted in settlements totaling

more than $23 million for nurses whose wages were suppressed through illegal

wage-fixing agreements—settlements that also instituted critical safeguards

protecting class members from any reoccurrence of the anticompetitive conduct.

The Firm is currently serving as co-lead class counsel in the following antitrust

actions alleging that workers’ compensation was suppressed through

anticompetitive conduct, including “no poach” agreements:

          Le v. Zuffa, LLC, No. 15-cv-01045 (D. Nev.) (representing a class of
           professional mixed martial arts fighters alleging that the Ultimate
           Fighting Championship used an anticompetitive scheme to suppress
           athlete compensation);

          In re: Broiler Chicken Grower Antitrust Litig., MDL No. 6:20-2977-
           RJS-CMR (E.D. Okla.) (representing a proposed class of broiler
           chicken growers alleging that chicken broiler integrator firms
           conspired to suppress grower compensation through “no poach”
           agreements and information sharing); and

          Giordano, et al. v. Saks Incorporated, et al., No. 1:20-cv-00833
           (E.D.N.Y.) (representing a proposed class of luxury retail employees
           alleging that employers conspired to suppress employee
           compensation through “no poach” agreements).




                                          5
       Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 6 of 8




Berger Montague has also been named lead counsel or co-lead counsel in more

than 100 actions alleging that classes of workers were not paid the compensation

they were owed under relevant employment statutes.

      8.     I am the Chairman of my Firm and the Co-Chair of its antitrust

department. I was recently deemed a “Titan of the Plaintiffs’ Bar” by Law360. In

2019, the National Law Journal awarded me the Keith Givens Visionary Award,

which honors an outstanding trial lawyer who has moved the industry forward

through his or her work within the legal industry ecosystem, demonstrating

excellence in all aspects of work from the client advocacy to peer education and

mentoring. In 2018, Best Lawyers named me Philadelphia’s antitrust “Lawyer of the

Year,” and in 2017, I won the American Antitrust Institute’s Antitrust Enforcement

Award for Outstanding Antitrust Litigation Achievement in Private Law Practice.

Chambers & Partners has repeatedly ranked me in the top tier in the field of

antitrust nationally; since 2011, The Legal 500 has selected me as one of the

country’s top lawyers in the field of complex antitrust litigation. Chambers &

Partners has observed that I am “really a tremendous advocate in the courtroom,

with a very good mind and presence.”

      9.     I have prosecuted multiple complex antitrust matters and am

responsible for winning numerous significant settlements for clients and class

members totaling over $3 billion. Recently, I achieved substantial settlements in



                                          6
       Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 7 of 8




multiple antitrust class actions while serving as Co-Lead Counsel, including, e.g.,

In re Dental Supplies Antitrust Litig., No. 1:16-cv-696 (E.D.N.Y.) (price-fixing

case against dental supplies distributors that resulted in an $80 million settlement);

In re Domestic Drywall Antitrust Litig., No. 13-md-2437 (E.D. Pa.) (price fixing

case against drywall manufacturers that resulted in settlements totaling more than

$190 million); Castro v. Sanofi Pasteur, Inc., No. 11-cv-7178 (D.N.J.) ($61.5

million settlement in antitrust matter involving the monopolization of pediatric

meningitis vaccines); Marchbanks Truck Service Inc. v. Comdata Network, Inc.,

No. 07-1078 (E.D. Pa.) ($130 million in cash settlement plus valuable prospective

relief in antitrust case relating to the over-the-road fleet payment card market).

      10.     I am currently serving as co-lead counsel in multiple class actions

representing workers claiming that anticompetitive practices have suppressed their

pay, including cases on behalf of mixed martial arts fighters, luxury retail workers,

and chicken growers. See Le v. Zuffa, LLC, No. 15-cv-01045 (D. Nev.); In re:

Broiler Chicken Grower Antitrust Litigation, MDL No. 6:20-2977-RJS-CMR

(E.D. Okla.); Giordano, et al. v. Saks Incorporated, et al., No. 1:20-cv-00833

(E.D.N.Y.).

      11.     I am managing this case on a day-to-day basis for Berger Montague

along with Shanon J. Carson, Daniel J. Walker, and Mark R. Suter. Attached

hereto as Exhibit 2 are true and correct copies of the biographies of these



                                           7
      Case 4:21-cv-00196-MWB Document 41-3 Filed 03/05/21 Page 8 of 8




accomplished Berger Montague attorneys we are proposing to serve as interim co-

lead counsel for the Proposed Class.

      I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct. Executed on this 5th day of March 2021, in

Philadelphia, Pennsylvania.


                                       /s/Eric L. Cramer




                                         8
